Exhibit 4.1 THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE (A) ABSENCE OF (I) A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT OR (II) AN OPINION OF COUNSEL TO THE HOLDER THAT SUCH REGISTRATION IS NOT REQUIRED OR (B) UNLESS SOLD PURSUANT TO RULE AMENDED AND RESTATED SECURED CONVERTIBLE PROMISSORY NOTE US$ , 2008 Hong Kong, China FOR VALUE RECEIVED,NETWORK CN INC., a Delaware corporation (hereinafter called the “Borrower” or the “Company”), hereby promises to pay to [INVESTOR], a company organized under the laws of the Republic of Ireland (the “Holder”) or its registered assigns or successors in interest or order, without demand, the sum of
